Citation Nr: 0611376	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected hepatitis C is manifested by 
daily fatigue and nausea, hepatomegaly, and minor weight loss 
with no evidence of malnutrition, anorexia, substantial 
weight loss or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for 
hepatitis C, but no more than 40 percent, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 
7354 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements on June 6, 2003 and the initial rating 
decision was issued on June 24, 2003.  Thus, VCAA notice was 
timely.  

The June 6, 2003 VCAA letter addressed the matter of service 
connection and the current issue on appeal is entitlement to 
assignment of a higher initial rating.  However, the RO sent 
additional VCAA letters addressing the matter of entitlement 
to a higher initial rating in March 2004, October 2004 and 
January 2005.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2003, March 2004, October 2004 and January 
2005 letters, VA informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The October 2004 and January 2005 
letters also directed the veteran to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that this letter fulfills 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.

In this case, the October 2004 and January 2005 VCAA letters 
sent to the veteran directed him to submit to the VA any 
other evidence or information that the pertained to his 
claim.  Thus, the appellant was fully notified of the need to 
give to VA any evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here (higher initial rating 
for the veteran's hepatitis C), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for a higher evaluation, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for such a rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  The November 
2003 statement of the case and the December 2004 and May 2005 
supplemental statements of the case contain the criteria for 
all of the possible higher schedular ratings for Hepatitis C.  
Moreover, as the decision below grants a 40 percent rating 
for the veteran's Hepatitis C that is effective from the date 
of receipt of the original claim for service connection, and 
finds that the preponderance of the evidence is against an 
initial or staged rating in excess of 40 percent, any 
questions as to the appropriate effective date or rating to 
be assigned are rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The veteran 
has been afforded multiple clinical and laboratory 
examinations, which were adequate for rating purposes.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran contends that his service-connected hepatitis C 
is more disabling than currently evaluated.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the 
veteran, as in this case, is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his service-connected 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.71, 4.114, Diagnostic Code 7354, 
hepatitis C is rated 40 percent when it is manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating is 
warranted for hepatitis C when there is evidence of daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly.  For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See Note (2)

The Board finds that the record shows that the veteran has 
consistently reported daily fatigue and malaise, and there is 
some history of nausea and vomiting.  While he also has a 
diagnosis of depression, since there is no opinion that 
distinguishes any fatigue that might be associated with this 
psychiatric disorder from hepatitis C, the Board must 
attribute the veteran's fatigue to his liver disease.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  There is also 
some indication of hematemesis and weight loss.  As to the 
latter finding, the record shows that in June 2003, the 
veteran weighed 175 pounds, whereas in April 2004 and 
February 2005, he weighed 159 and 149 pounds, respectively.  
The most recent weight of record is 156.9 pounds, recorded 
April 2005.  

Turning next to relevant objective findings, a liver biopsy 
in March 2003 revealed Stage III liver disease and liver 
function (serum chemistry or blood) studies have been 
elevated on more than one occasion during the period of time 
at issue.  See, e.g., report of April 2004 VA examination.  
Significantly, treatment has included Interferon for 12 
months, followed by Rebetron plus Interferon for 6 additional 
months.  It is apparent that the veteran's symptoms 
associated with hepatitis C increased upon cessation of this 
rather aggressive treatment.  The April 2004 VA examination 
showed a slightly enlarged liver, although the April 2005 VA 
examination did not.  It is also pertinent to note that the 
veteran is on a waiting list for a liver transplant.  In view 
of the foregoing, the Board finds that the veteran's 
hepatitis C more nearly approximates the criteria for an 
initial 40 percent disability rating versus the current 20 
percent evaluation.  See 38 C.F.R. §§ 4.7; 4.114, Diagnostic 
Code 7354.  

As to whether the criteria for the next highest (60 percent) 
rating have been met, the preponderance of the evidence is 
against such an increase.  In support of this latter finding, 
the Board notes that there is no evidence of malnutrition 
(see, e.g., the report of a April 2005 VA examination, which 
includes the notation of "well-nourished"), nor is there 
any indication of incapacitating episodes, as defined by the 
applicable criteria (see Note 2 after Diagnostic Code 7354) 
to warrant a 60 percent disability rating for hepatitis C.  
As the preponderance of the evidence is against this latter 
aspect of the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also see, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In summary, the veteran's hepatitis C is manifested by daily 
fatigue and nausea, hepatomegaly, and minor weight loss with 
no evidence of malnutrition or incapacitating episodes.  
Accordingly, the criteria for an initial rating of 40 percent 
rating, but no higher, have been met.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.


ORDER

An initial disability rating of 40 percent, but no higher, 
for the veteran's service-connected hepatitis C is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.


REMAND

The Board notes that the June 2003 RO rating decision denied 
entitlement to nonservice-connected pension benefits.  In 
July 2003, the veteran filed a notice of disagreement which 
specifically noted his disagreement with the denial of the 
issue of nonservice-connected pension benefits.  However, the 
record does not reflect that the RO has issued a statement of 
the case with regard to this issue.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to this issue.  38 
C.F.R. § 19.26 (2005).  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action is to remand such matters to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
appellant from the June 2003 rating 
decision denying his claim for 
nonservice-connected pension.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to the 
issue of entitlement to nonservice-
connected pension.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


